157 U.S. 673 (1895)
DAVIS AND RANKIN BUILDING AND MANUFACTURING COMPANY
v.
BARBER.
No. 818.
Supreme Court of United States.
Submitted March 25, 1895.
Decided April 8, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF INDIANA.
Mr. George A. Knight and Mr. J.A. McNutt for the motion.
Mr. L.T. Michener and Mr. George Shirts opposing.
THE CHIEF JUSTICE:
This was an action brought against certain subscribers to a contract to recover damages for its breach. Defendants demurred upon the grounds that the court had no jurisdiction over the subject-matter of the action, and that the complaint did not state facts sufficient to constitute a cause of action against them. The demurrers were sustained and judgment rendered in favor of defendants on June 28, 1892. The writ of error from this court was sued *674 out February 16, 1894. It does not appear by the record, but is conceded by counsel, that a writ of error was taken to the Circuit Court of Appeals for the Seventh Circuit, and dismissed for want of jurisdiction. 60 Fed. Rep. 465. The jurisdiction of this court is invoked upon the ground that the only question in the case was as to the jurisdiction of the Circuit Court, but that question was not certified to this court by the Circuit Court for decision, and the writ of error must be dismissed upon the authority of Maynard v. Hecht, 151 U.S. 324; Colvin v. Jacksonville, ante, 368, and cases cited.
Writ of error dismissed.